DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2021 has been entered.

Response to Amendment / Arguments
Regarding claims rejected under 35 USC 103:
Applicant’s arguments, in view of the amended claim language, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pruss (US 2010/0131750 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 7-11, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xhafa (US 2016/0210189 A1) in view of Eckhardt (US 2005/0172119 A1) and Pruss (US 2010/0131750 A1). 

Regarding claim 1, Xhafa discloses: A method for soft combining of decrypted data, comprising: receiving a first packet comprising a first packet header and a first payload;
Refer to at least 501 in FIG. 5 and [0074] of Xhafa with respect to receiving a first packet.
Refer to at least FIG. 3 and [0030]-[0034] of Xhafa with respect to the packet header. 
storing the first packet; 
Refer to at least [0054] of Xhafa with respect to storing received packets. 
receiving a second packet; 
Refer to at least 501 in FIG. 5 and [0074] of Xhafa with respect to receiving a second packet.
combining the first stored packet and the second packet to generate a first corrected packet; 
storing the first corrected packet; 
Refer to at least 502-503 in FIG. 5, [0011], [0053]-[0057], and [0075]-[0077] of Xhafa with respect to combining the first and second packets to correct errors associated with CRC failure. 
performing a second CRC on the first corrected packet.
Refer to at least 504-507 in FIG. 5, [0057], and [0075]-[0077] of Xhafa with respect to error checking with combined packet via CRC. 
Xhafa does not disclose: wherein the packets are encrypted; fetching a first encryption key stream based on a portion of a first packet header and a first nonce; decrypting the first encrypted packet to generate a first decrypted packet using the first encryption key stream; wherein the packets are decrypted; fetching a second encryption key stream based on a portion of a second packet header and a second nonce; decrypting the second encrypted packet to generate a second decrypted packet using the second encryption key stream; encrypting the first corrected packet using the second encryption key stream; after encrypting the first corrected packet. However, Xhafa in view of Eckhardt discloses: encrypted; 
Refer to at least FIG. 7-8 of Eckhardt with respect to encrypted packets.
fetching a first encryption key stream based on a portion of a first packet header and a first nonce; decrypting the first encrypted packet to generate a first decrypted packet using the first encryption key stream; decrypted; fetching a second encryption key stream based on a portion of a second packet header and a second nonce; decrypting the second encrypted packet to generate a second decrypted packet using the second encryption key stream; 
Refer to at least [0048] and [0050] of Eckhardt with respect to a frame header comprising cipher information including the cipher protocol, key, and IV.
Refer to at least [0058] and [0060] of Eckhardt with respect to decrypting received encrypted frames using the cipher information.
encrypting the first corrected packet using the second encryption key stream; after encrypting the first corrected packet.
Refer to at least [0052]-[0054] of Eckhardt with respect to encrypting frames and further including CRC values.
performing a first cyclic redundancy check (CRC) on the first encrypted packet before or after the decryption of the first encrypted packet based on when a CRC value of the first encrypted packet was determined. However, Xhafa-Eckhardt in view of Pruss discloses: performing a first cyclic redundancy check (CRC) on the first encrypted packet before or after the decryption of the first encrypted packet based on when a CRC value of the first encrypted packet was determined.
Refer to at least FIG. 3 and [0026] of Pruss with respect to “if a CRC is present, verify[ing] the packet using the CRC before or after decryption.”
The teachings of Xhafa and Eckhardt each concern short-range wireless protocols, as well as verifying packet / frame CRC values and further remediation associated with errors. Pruss further concerns packet encryption/decryption for transmission, as well as CRC. Accordingly, they are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Xhafa to include support for verifying CRC associated with encrypted packets (e.g., AES CCMP as per Eckhardt) because design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner (i.e., compatibility to allow for verifying sequential packets when the packets are encrypted for the purpose of increased security).	It further would have been obvious to decrypt before CRC because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time (i.e., as outlined in [0026] of Pruss with respect to substituting the order of the steps).

Regarding claim 2, Xhafa-Eckhardt-Pruss discloses: The method of claim 1, further comprising performing a first CRC on the first encrypted packet; and requesting a re-transmission of the first encrypted packet when the first CRC indicates an error.
Refer to at least [0077] of Xhafa with respect to requesting retransmission in the event of a CRC failure. 

Regarding claim 3, it is rejected for substantially the same reasons as claim 1 above (i.e., the second packet is a retransmission as per at least [0074] of Xhafa).

Regarding claim 4, it is rejected for substantially the same reasons as claim 2 above.

Regarding claim 7, Xhafa-Eckhardt-Pruss discloses: The method of claim 1, wherein the method is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a component in an automotive vehicle.
Refer to at least FIG. 6 and [0080]-[0084] of Xhafa with respect to an exemplary computing device. 

Regarding independent claim 8, it is substantially similar to independent claim 1 above, and is therefore likewise rejected.

Regarding claims 9-11 and 14, they are substantially similar to claims 2-4 and 7 above, and are therefore likewise rejected.

Regarding independent claim 15, it is substantially similar to independent claim 1 above, and is therefore likewise rejected.

.

Claims 5-6, 12-13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xhafa-Eckhardt-Pruss as applied to claims 1-4, 7-11, 14-18, and 20 above, and further in view of Doiron (US 5,968,197 A).

Regarding claim 5, Xhafa-Eckhardt-Pruss discloses: The method of claim 4, further comprising: receiving a third encrypted packet; fetching a third encryption key stream based on a portion of a third packet header and a third nonce; decrypting the third encrypted packet to generate a third decrypted packet using the third encryption key stream; storing the third decrypted packet.
Refer to at least [0077] of Xhafa with respect to requesting additional retransmissions in the event of a CRC failure.
Refer to at least [0058] and [0077] of Xhafa with respect to performing additional combinations.
Refer to at least [0052]-[0054] of Eckhardt with respect to encrypting frames and further including CRC values.
Xhafa-Eckhardt-Pruss does not specify: combining the first decrypted packet, the second decrypted packet, and the third decrypted packet to generate a second corrected packet; encrypting the second corrected packet using the third encryption key stream; and performing a third CRC on the second corrected packet. However, Xhafa-Eckhardt-Pruss in view of Doiron discloses: combining the first decrypted packet, the second decrypted packet, and the third decrypted packet to generate a second corrected packet; encrypting the second corrected packet using the third encryption key stream; and performing a third CRC on the second corrected packet.
Refer to at least the abstract, Col. 8, Ll. 16-20, and FIG. 2 of Doiron with respect to requesting further retransmission and performing further combination until obtaining a desired CRC value. 
Refer to at least [0052]-[0054] of Eckhardt with respect to encrypting frames and further including CRC values.
The teachings of Xhafa-Eckhardt-Pruss and Doiron concern packet retransmission and error correction and are considered to be within the same field of endeavor and combinable as such. Further, the teachings of Xhafa-Eckhardt-Pruss comprise requesting additional retransmissions as per the cited portions above.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Xhafa-Eckhardt-Pruss to include support for combining additional retransmitted packets for at least the purpose of correcting additional bit errors (e.g., [0057] of Xhafa). 

Regarding claim 6, Xhafa-Eckhardt-Pruss does not disclose: further comprising transmitting an acknowledge message when the third CRC indicates no errors. However, Xhafa-Eckhardt-Pruss in view of Doiron discloses: further comprising transmitting an acknowledge message when the third CRC indicates no errors.
Refer to at least 54 and 47 in FIG. 2 of Doiron with respect to an acknowledgement message responsive to CRC verification. 
This claim would have been obvious because all of the claimed elements were known in the prior art and one skilled in the art (i.e., verifying CRC; sending an acknowledgement message responsive to verification) could have combined the elements as claimed by known methods with no change in their respective functions (i.e., addition of an acknowledgement message between the master and slave devices), and the combination would have yielded predictable 

Regarding claims 12-13 and 19, they are substantially similar to claims 5-6 above, and are therefore likewise rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751.  The examiner can normally be reached on 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.S/Examiner, Art Unit 2432